UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDALLAH HUSSEIN FAKIH, a/k/a Abdullah Fakih,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:08-cr-00021-RLV-DCK-4; 5:11-cv-
00087-RLV)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdallah Hussein Fakih, Appellant Pro Se.    C. Nicks Williams,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abdallah Hussein Fakih seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and treating his Fed. R. Civ. P. 59(e) motion

as a successive § 2255 motion, and denying it on that basis.

The orders are not appealable unless a circuit justice or judge

issues      a        certificate   of        appealability.            28     U.S.C.

§ 2253(c)(1)(B)(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).         A   certificate   of    appealability     will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).            When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment    of    the   constitutional      claims     is

debatable       or    wrong.    Slack   v.    McDaniel,   529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right.                  Slack, 529 U.S.

at 484-85.

             We have independently reviewed the record and conclude

that Fakih has not made the requisite showing.                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

                                         2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3